ON MOTION

ORDER

Bruce W. Patton moves for reconsideration of the court’s October 1, 2008 order, 315 Fed.Appx. 250, dismissing his petition for review for failure to file an appendix, with a notice of adoption of National Aeronautics and Space Administration’s (NASA) appendix attached. NASA states that it does not oppose.
Upon consideration thereof,
IT IS ORDERED THAT:
The motion is granted. The October 1 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.